DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a communication dated 6/29/2021 in which claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 (and elsewhere, where applicable), lines 4-5, the scope of “the token further indicating receipt by the second device over a second network from a transaction management system” does not make it clear as to what is being received by the second device. It appears that there is a peer-to-peer (P2P) transaction between the first and second device over a first network and a transaction message and a token is received by a first device over a first network from the second device.  The claim does not make it clear who and how the token was generated and if the second device received the token from a third party or the second device generated the token in response to a P2P transaction.  It appears that the second device is also communicating with a transaction management system over a second network.  The role of a transaction management system with respect to a P2P transaction is unclear.
	In claim 1 (and elsewhere, where applicable), lines 6-7, if the transaction is between a first device and a second device, the role of a transaction management system for completion of the transaction is unclear.  It appears from the limitations in lines 10-17 that transaction management system is responsible for completing a P2P transaction between first and a second device, however, the claim does not make it clear as to how the transaction management system is a part of the P2P transaction.  This renders the claim indefinite.
	In claim 1, line 17, it is unclear how the communication to a second device is possible when the second device is in an offline mode.  This renders the claim indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an 
abstract idea of processing transactions without significantly more. 
Examiner has identified claim 1 as the claim that describes the claimed invention presented in 
independent claims 1, 11, and 16. 
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: 
YES). 
The claim 1 recites a series of steps, e.g., receiving, at a first device and over a first network, a transaction message from a second device, the transaction message comprising a token indicating details of a peer-to-peer (P2P) transaction between the first device and the second device, the token further indicating receipt by the second device over a second network from a transaction management system; determining that the second device is in an offline mode and is unable to communicate the token to the transaction management system for completion of the transaction; responsive to determining that the second device is in the offline mode, determining to complete the transaction at the first device; responsive to determining to complete the transaction at the first device, communicating the token associated with the transaction to the transaction management system over the second network for the completion of the transaction; receiving a transaction notification from the transaction management system over the second network, wherein the transaction notification indicates that the transaction management system has processed the transaction using the token and obtained a payment authorization from a payment network based on the token associated with the transaction; and communicating the transaction notification to the second device over the first network.  The limitations (with the exception of italicized limitations) describe the abstract idea of processing transactions, which may correspond to Certain Methods of Organizing Human Activity (fundamental economic practice).  The first device, a first network, a second device, a second network, a transaction management system, and a payment network limitations do not necessarily restrict the claim from reciting an abstract idea. Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES). 
This judicial exception is not integrated into a practical application because the additional 
limitations of a first device, a first network, a second device, a second network, a transaction management system, and a payment network limitations result in no more than simply applying the abstract idea using generic computer elements. The additional elements of a first device, a first network, a second device, a second network, a transaction management system, and a payment network limitations are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing device (as supported by the specification in [0030], [0075]). The presence of a generic computing device is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The first and second network, and a payment network limitations are a field of use limitations (MPEP 2106.05(h)). The limitations (with the exception of italicized limitations) of receiving, at a first device and over a first network, a transaction message from a second device, the transaction message comprising a token indicating details of a peer-to-peer (P2P) transaction between the first device and the second device, the token further indicating receipt by the second device over a second network from a transaction management system amount to mere data gathering steps and thus represent insignificant extra-solution activity. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly 
more than the judicial exception because the additional elements of a first device, a first network, a second device, a second network, a transaction management system, and a payment network are recited at a high level of generality in that it result in no more than simply applying the abstract idea using generic computer elements. The first and second network, and a payment network limitations are a field of use limitations (MPEP 2106.05(h)).  The limitations which have been identified as insignificant extrasolution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well understood, routine, and conventional activity in the field. Mere collection or receipt of data over a network is a well-understood, routine, and conventional function of a general-purpose computer when it is recited in a merely generic manner (MPEP 2106.05(d)(II)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO). Thus, the claim 1 is not patent eligible. 
Similar arguments can be extended to other independent claims 11 and 16 and hence the claims 
11 and 16 are rejected on similar grounds as claim 1. 
Dependent claims 2-10, 12-16, and 17-20 further define the abstract idea that is present in their 
respective independent claims 1, 11, and 16 and thus correspond to Certain Methods of Organizing 
Human Activity and hence are abstract in nature for the reason presented above. Dependent claims do 
not include any additional elements that integrate the abstract idea into a practical application or are 
sufficient to amount to significantly more than the judicial exception when considered both individually 
and as an ordered combination. Therefore, the claims 2-10, 12-16, and 17-20 are directed to an abstract 
idea. Thus, the claims 1-20 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasundaram et al., US Patent Application No. 2015/012870 in view of Cozens et al., US Patent Application No. 2016/0180317.
Regarding claim 1, Nagasundaram discloses a method for performing peer-to-peer transactions, the method comprising:
receiving, at a first device and over a first network, a transaction message from a second device, the transaction message comprising a token indicating details of a peer-to-peer (P2P) transaction between the first device and the second device, the token further indicating receipt by the second device over a second network from a transaction management system ([0070]-[0073], [0078]-[0079], [0089]); 
determining that the second device is in an offline mode and is unable to communicate the token to the transaction management system for completion of the transaction; 
responsive to determining that the second device is in the offline mode, determining to complete the transaction at the first device; 
responsive to determining to complete the transaction at the first device, communicating the token associated with the transaction to the transaction management system over the second network for the completion of the transaction; 
receiving a transaction notification from the transaction management system over the second network, wherein the transaction notification indicates that the transaction management system has processed the transaction using the token and obtained a payment authorization from a payment network based on the token associated with the transaction; and 
communicating the transaction notification to the second device over the first network ([0089]).
	Nagasundaram does not specifically disclose
a peer-to-peer (P2P) transaction;
determining that the second device is in an offline mode and is unable to communicate the token to the transaction management system for completion of the transaction; 
responsive to determining that the second device is in the offline mode, determining to complete the transaction at the first device; 
responsive to determining to complete the transaction at the first device, communicating the token associated with the transaction to the transaction management system over the second network for the completion of the transaction; 
receiving a transaction notification from the transaction management system over the second network, wherein the transaction notification indicates that the transaction management system has processed the transaction using the token and obtained a payment authorization from a payment network based on the token associated with the transaction.
However, Cozens discloses
a peer-to-peer (P2P) transaction ([0047]);
determining that the second device is in an offline mode and is unable to communicate the token to the transaction management system for completion of the transaction ([0019]); 
responsive to determining that the second device is in the offline mode, determining to complete the transaction at the first device ([0023], a user can establish a reserve fund); 
responsive to determining to complete the transaction at the first device, communicating the token associated with the transaction to the transaction management system over the second network for the completion of the transaction ([0023], the reserve fund account serves as detail of transaction (as a token), reserve fund serves as a second network, [0054]-[0056], counter-party device accepts the request for an offline transaction serves as a second network); 
receiving a transaction notification from the transaction management system over the second network, wherein the transaction notification indicates that the transaction management system has processed the transaction using the token and obtained a payment authorization from a payment network based on the token associated with the transaction ([0023], [0054]-[0056]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Nagasundaram to include the above-noted disclosure of Cozens.  The motivation for combining these references would have been to process a transaction even when there is no Internet connection.
Regarding claim 2, Nagasundaram discloses determining, at the first device, an initiation of the P2P transaction based on  contents of the transaction message indicating a scanning or entering of a product identifier, for a product or service associated with the P2P transaction ([0070]-[0073]).
Cozens discloses the P2P transaction ([0047]).
Regarding claim 3, Nagasundaram discloses determining, at the first device, an initiation of the P2P transaction based on receiving user input, at the first device, indicative of user intent to initiate the transaction, the user input comprising an indication of scanning or entering of a product identifier, for a product or service associated with the P2P transaction ([0070]-[0073]).
Cozens discloses the P2P transaction ([0047]).
Regarding claim 4, Nagasundaram discloses wherein said receiving the transaction message over the first network comprising receiving the transaction message over a wireless network that is different from the second network ([0070], a mobile phone).
Regarding claim 5, Nagasundaram discloses wherein said receiving the transaction message over the first network comprises the first device scanning a Quick Response (QR) or a bar code comprising the token, the QR code or the bar code displayed by a display of the second device ([0070]-[0073]).
Regarding claim 6, Nagasundaram discloses wherein the token comprises one or more of a transaction identifier for the P2P transaction, an account identifier of a user of the second device, a session identifier of a session between the first device and the second device, a wallet identifier of the user, and a user identifier of the user ([0002], [0004]).
Cozens discloses the P2P transaction ([0047]).
Regarding claim 7, Nagasundaram discloses wherein said determining that the second device is in the offline mode comprise receiving an indication of an offline determination by the second device at a time the transaction is initiated at the second device ([0089]).
Regarding claim 8, Nagasundaram discloses wherein said determining that the second device is in the offline mode comprises the first device automatically determining that the second device is in the offline mode based on receiving the transaction message from the second device ([0089]).
Regarding claim 9, Nagasundaram discloses wherein said determining that the second device is in the offline mode comprises receiving, at the first device, a customer device offline indication from the transaction management system over the second network ([0089]).
Regarding claim 10, Cozens discloses further responsive to determining that the second device is in the offline mode, indicating, to the transaction management system, that the second device is in the offline mode and that the first device will complete the transaction ([0023], [0047], [0054]-[0056]).
Claims 11-20 are substantially similar to claims 1-7 and hence rejected on similar grounds.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,049,096.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to processing an offline transaction.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693